DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 13, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (US 2015/0022192).
As to Claims 1 and 13,
Ausserlechner discloses A displacement sensor, comprising: a magnetic field source (220) generating a magnetic field (Paragraph [0145]); and a magnetic field sensor arrangement  (100) adapted to contactlessly detect a relative position of the magnetic field source with respect to the magnetic field sensor arrangement (Figures 3,16-20), (Paragraphs [0147],[0148]), the magnetic field source movable relative to the magnetic field sensor arrangement (Figure 3),(Paragraph [0145] / note the magnet is rotatably mounted) , the magnetic field sensor arrangement includes a first magnetic field sensor (100-1) adapted to generate a first position signal and a second magnetic field sensor (100-2) adapted to generate a second position signal (Paragraphs [0147],[0148]), each of the first magnetic field sensor and the second magnetic field sensor has a magnetic field probe (Hall sensor element) adapted to detect a magnetic flux density of the magnetic field (Paragraphs [0147],[0148]), each of the first magnetic field sensor and the second magnetic field sensor has an evaluation unit (control circuit or portion that generates the angle signal AS) for evaluating an output signal of the magnetic field probe of the first magnetic field sensor or the second magnetic field sensor (Paragraphs [0136], [0137] / especially note that or more of the angle devices 100 can include the control circuit), and each of the first magnetic field sensor and the second magnetic field sensor has a communication interface for emitting and receiving a plurality of communication signals (Paragraph [0136] / note each sensor communicates with the others to receive the sensor signals SS from each other), the first magnetic field sensor and the second magnetic field sensor are connected to each other via a data bus for transmitting the communication signals (Figure 3 / note the data bus is shown as the 
As to Claim 2,
Ausserlechner discloses the first magnetic field sensor is configured as a master and the second magnetic field sensor is configured as a slave (Paragraph [0139]).
As to Claim 3,
Ausserlechner discloses the magnetic field sensor arrangement includes a plurality of second magnetic field sensors arranged in series along a displacement path of the magnetic field source (Figure 17 / note the sensors are serially arranged around the magnet along the same rotational path the magnet will rotate)..
As to Claim 4,
Ausserlechner discloses the first magnetic field sensor is configured as a master and the second magnetic field sensor is identical to the first magnetic field sensor (Paragraph [0116] / note that the sensors include the same components), (Figure 1).

Ausserlechner discloses the magnetic field source has a permanent magnet (Paragraph [0145]).
As to Claim 6,
Ausserlechner discloses the magnetic field probe of the first magnetic field sensor and the magnetic field probe of the second magnetic field sensor has a two-dimensional Hall-effect sensor, a three-dimensional Hall-effect sensor, or a magnetoresistive sensor (Paragraph [0116])
As to Claim 7,
Ausserlechner discloses the first magnetic field sensor has an output driver unit (control circuit) adapted to output an output signal based on the first position signal and the second position signal (Paragraph [0137]).
As to Claim 8,
Ausserlechner discloses the second magnetic field sensor is adapted to output a complementary output signal that is redundant to the output signal of the output driver unit (Paragraph [0137] / Ausserlechner discloses this feature because each sensor is adapted to include a control circuit that is capable of providing the same computed angle signal as each other, and thus the second sensor is capable of also determining an angle signal which would be a complementary output signal).
As to Claim 9,
Ausserlechner discloses the first magnetic field sensor and the second magnetic field sensor are connected to each other by a leadframe (300) (Paragraph [0215]), (Figure 20 / note the leadframe connects each sensor to carrier plate 280 and thus to each other).
As to Claim 10,

As to Claim 16,
Ausserlechner discloses A magnetic field sensor for a displacement sensor, comprising: a magnetic field probe (180-1) adapted to detect a magnetic flux density of a magnetic field; an application specific integrated circuit (ASIC) including an evaluation unit adapted to evaluate an output signal of the magnetic field probe (Paragraphs [0116],[0136],[0137] / note each sensor is an ASIC as it has data processing circuitry (evaluation unit) specific to the type of detection and magnetic sensing element/probe)), the magnetic field probe is arranged on the ASIC (Paragraph [0016]); a bidirectional communication interface adapted to emit and receive a plurality of communication signals via a data bus connection (Paragraphs [0136],[0137] / note each sensor is configured to communicate with each other and thus must include a bidirectional communication interface such as the wiring shown in Figure 3)); an output terminal adapted to output an output signal (Figure 3 / the output of angle signal AS must be on an output terminal); and a complementary output terminal adapted to output a complementary output signal complementary to the output signal (Paragraph [0137] / Ausserlechner discloses this feature because each sensor is adapted to include a control circuit that is capable of providing the same computed angle signal as each other, where the individual outputs from the sensors are the complementary output terminals).
As to Claim 17,
Ausserlechner discloses the magnetic field probe has a two-dimensional Hall-effect sensor, a three-dimensional Hall-effect sensor, or a magnetoresistive sensor (Paragraph [0116]).
As to Claim 18,
Ausserlechner discloses the output signal is a pulse width modulated, analogue, or binary coded signal which is generated in response to the magnetic flux density of the magnetic field (Paragraph [0143] / note the use of analog voltages to obtain the outputted angle signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Schneider) (US 2010/0109654) in view of Schillinger et al. (Schillinger) (US 2012/0206888).
As to Claim 11,
Schneider discloses a method for producing a magnetic field sensor arrangement (126) for a displacement sensor (210) adapted to contactlessly detect a relative position of a magnetic field source generating a magnetic field with respect to the magnetic field sensor arrangement (Paragraph [0037]), comprising: producing a leadframe (42), (Paragraphs [0036]); injection molding a plastic around the leadframe to form a carrier (Paragraphs [0007], [0020]); assembling a first magnetic field sensor (one (126)) and a second magnetic field sensor (another of (126)) with the carrier after forming the carrier (Figure 5), (Paragraph [0037]), the leadframe produces a terminal (any of the leads or connections 44, 45,47) to the outside and a bi-direction connection between the first magnetic field sensor and the second magnetic field sensor (Figure 5 / note any of the terminals can be used as a connection between the sensors and note the 128 and 112 can be considered part of the leadframe as they are connected together); and enclosing the magnetic field sensor arrangement in a housing (Figures 1-5), (Paragraph [0003] / note the sensors which are in the lid are then placed into the housing of the shaft when the lid is placed onto the housing).

Schillinger discloses enclosing the magnetic field sensor arrangement in a housing by forming a hermetic seal between a cover cap and the carrier (Paragraph [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schneider to include enclosing the magnetic field sensor arrangement in a housing by forming a hermetic seal between a cover cap and the carrier as taught by Schillinger in order to advantageously provide an additional layer of protection for the sensor arrangement and thus provided further protection against being damaged by the external environment.
(Note that reciting a bi-direction connection only requires a connection that could be used for bi-directional communication and thus reasonably is a point of connection that allows for such connection.  Any of the terminals of Schneider can be used for this purpose.)
As to Claim 12,
Schneider discloses the first magnetic field sensor and the second magnetic field sensor are each formed by a sensor element in the housing (Paragraph [0036]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (US 2015/0022192)  in view of Kossira et al. (Kossira) (US 2014/0297911).
As to Claim 14,
Ausserlechner does not disclose a communication according to an SPI, PC or SENT protocol is performed via the data bus.
Kossira discloses a communication according to an SPI, PC or SENT protocol is performed via the data bus. (Paragraph [0031]).

As to Claim 15,
Ausserlechner discloses calculating a complementary output signal; and outputting the complementary output signal with the second magnetic field sensor (Paragraph [0137] / Ausserlechner discloses this feature because each sensor is adapted to include a control circuit that is capable of providing the same computed angle signal as each other, and thus the second sensor is capable of also determining an angle signal which would be a complementary output signal).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858